Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
Applicant's amendments, filed February 16, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed February 16, 2021 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 9-13 are amended.	
Claims 1-15 are pending.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. Patent 5870081 A) in view of Maynard, Jr. (U.S. Patent 5260696A, hereinafter “Maynard”).

Regarding Claim 1 (Currently Amended), Wu teaches an adjustable pointing device (Fig 7(a) col 3 lines 53-57; col 1 lines 32-35 mouse housing structure which allows the angle of a held portion thereof to be changed with the holding manner of a user) comprising 
a base (Fig 7(b) main body 11, bottom portion 112 col 4 lines 18-19);
a first grip portion installed on the base (Fig 7(b) held portion 12 includes arc face 121 col 4 line 30);
an adjusting mechanism (Fig 2 angle-adjusting means 13 col 4 lines 12-15) to define the separation distance between the base and the first grip portion (Figs 6(b), 6(c) separation distance between the base and the grip portion is changeable with compression of elastic element 134 col 5 lines 39-43), 
the adjusting mechanism comprising: 
a column intermediate to the base and the first grip portion (Figs 2,3 column comprising pole 132 and cylinder 135 col 5 lines 16-27), the column thereby defining the separation distance (Fig 6 separation distance changeable with compression of elastic 
a locking assembly having a primary toothed element with a plurality of teeth (Fig 2 main body 11 top portion 111 teeth 1112 col 4 lines 15-29) and a secondary toothed element with a tooth complementary to the plurality of teeth of the primary toothed element (Fig 2 teeth 1312 on arc piece 131 col 4 lines 40-50; Fig 6(a) col 5 line 66 - col 7 line 6), wherein:
the locking assembly is attached to the column so that a modification of the separation distance causes a relative movement between the primary toothed element and the secondary toothed element (Figs 2, 7(a)-(c) pressing the held portion 12 which is attached to the column 132/135 compresses elastic element 134 and modifies the separation distance while disengaging the teeth; tilting the grip/column assembly further modifies at least grip 12/122 side separation distance); and 
the adjusting mechanism further comprises a switch to lock a relative position between the primary toothed element and the secondary toothed element (Figs 2, 7(a)-(c) releasing the held portion 12, which is thus construed as a switch, reengages the teeth due to return force of elastic element 134 locking the relative positions of the two parts with teeth col 5 line 66 - col 7 line 6).

However, Wu appears not to expressly teach a second grip portion proximate to the first grip portion that includes input elements associated with the pointing device, wherein the second grip portion maintains a fixed distance with the base during modification of a separation distance between the base and the first grip portion.

Maynard teaches a second grip portion (Fig 6 button side of mouse body 31) proximate to the first grip portion (Fig 6 proximate to hinged palm hood 32 Figs 6 and 7A-7C col 8 lines 12-13) that includes input elements associated with the pointing device (Fig 6 button side of mouse body 31 includes buttons [keys 4 Fig 3B]), wherein the second grip portion maintains a fixed distance with the base during modification of a separation distance between the base and the first grip portion (Figs 6 and 7A-7C col 8 lines 40-61).
It would have been obvious to one of ordinary skill in the art to modify the adjustable pointing device of Wu to include the fixed and adjustable grip portions of Maynard because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the adjustable pointing device of Wu as modified by the fixed and adjustable grip portions of Maynard can yield a predictable result of localized user adjustment to the palm rest. Thus, a person of ordinary skill would have appreciated including in the adjustable pointing device of Wu the ability to use the fixed and adjustable grip portions of Maynard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2 (Original), Wu as modified teaches the pointing device of claim 1, wherein the column comprises an elastic member (Wu Figs 2, 7(a)-(c) pressing the held portion 12 which is attached to the column 132/135 compresses elastic element 134 col 5 lines 40-45).

Claim 3 (Original), Wu as modified teaches the pointing device of claim 2, wherein the elastic member is to bias the column away from the base (Wu the bias is such that the column telescopes away from the base when released col 6 lines 22-27).

Regarding Claim 4 (Original), Wu as modified teaches the pointing device of claim 1, wherein at least one of the primary toothed element or the secondary toothed element is a pinion (Wu col 4 lines 55-67 Fig 6 arc piece 131/1312 may be considered part of a pinion and top portion 111/1112 a rack).

Regarding Claim 5 (Original), Wu as modified teaches the pointing device of claim 1, wherein at least one of the primary toothed element or the secondary toothed element is a rack (Wu col 4 lines 55-67 Fig 6 arc piece 131/1312 may be considered part of a pinion and top portion 111/1112 a rack).

Regarding Claim 9 (Currently Amended), Wu as modified teaches the pointing device of claim 9 wherein the first grip portion further comprises a hinge for attachment to the base, and wherein the hinge is to modify an inclination of the first grip portion (Wu col 5 lines 23-27 Fig 2 the arc nut 1351 of the cylinder 135 is fittingly received by the concave structure 11211 on the top end of the post 1121 on base 112 so that the cylinder 135 can smoothly pivotally rotate to change the tilted angle of the held portion 12).

Regarding Claim 10 (Currently Amended), Wu as modified teaches the pointing device of claim 9, wherein the hinge is located in an intermediate structure between the base and the first grip portion (Wu Fig 7(a) col 5 lines 23-27 Fig 2 the arc nut 1351 of the cylinder 135 fittingly received by the concave structure 11211 on the top end of the post 1121 on base 112 so that the cylinder 135 can smoothly pivotally rotate to change the tilted angle of the held portion 12 comprises an intermediate structure located between the base and the first grip portion).

Regarding Claim 11 (Currently Amended), Wu as modified teaches the pointing device of claim 1, wherein the second grip portion is fixedly attached to the base (Wu as seen in Fig 6(d) second grip portion 11,111 is fixedly attached to the base col 4 line 20).

Regarding Claim 12 (Currently Amended), Wu teaches an adjustable pointing device (Fig 7(a) col 3 lines 53-57; col 1 lines 32-35 mouse housing structure which allows the angle of a held portion thereof to be changed with the holding manner of a user) that comprises: 
a base (Fig 7(b) main body 11, bottom portion 112 col 4 lines 18-19);
a first grip portion (Fig 7(b) held portion 12 includes arc face 121 col 4 line 30) attached to the base by an adjusting mechanism (Figs 2, 7(a)-(c) pressing the held portion 12 which is attached to the column 132/135 compresses elastic element 134 and modifies the separation distance while disengaging the teeth; tilting the grip/column assembly further modifies at least grip 12/122 side separation distance); 
the adjusting mechanism (Fig 2 angle-adjusting means 13 col 4 lines 12-15) attached between the base and the first grip portion (Wu Fig 7(a) col 5 lines 23-27 Fig 2 the arc nut 1351 of the cylinder 135 fittingly received by the concave structure 11211 on the top end of the post 1121 on base 112 so that the cylinder 135 can smoothly pivotally rotate to change the tilted angle of the held portion 12 comprises an intermediate structure located between the base and the first grip portion), 
wherein the adjusting mechanism comprises an elastic member biasing the first grip portion away from the base (Figs 2, 7(a)-(c) pressing the held [first grip] portion 12 which is attached to the column 132/135 compresses elastic element 134 col 5 lines 40-45; the bias is such that the column telescopes away from the base when released col 6 lines 22-27) and 
comprising a locking mechanism movable between a locked position in which the locking mechanism is to prevent the first grip portion from moving relative to the base (Figs 2, 6(d) releasing the held [first grip] portion 12 reengages the teeth due to return force of elastic element 134 locking the relative positions of the two parts with teeth col 6 lines 7-15) and an unlocked position in which the locking mechanism is to allow the first grip portion to move relative to the base (Figs 2, 6(c) pressing down on the held portion 12 disengages the teeth due to compression of the elastic element 134 allowing the relative positions of the two parts with teeth to move as the grip is tilted col 6 lines 22-25).
However, Wu appears not to expressly teach a second grip portion proximate to the first grip portion that includes input elements associated with the pointing device, wherein the second grip portion maintains a fixed distance with the base when the first grip portion is moved relative to the base.
Maynard teaches a second grip portion (Fig 6 button side of mouse body 31) proximate to the first grip portion (Fig 6 proximate to hinged palm hood 32 Figs 6 and 7A-7C col 8 lines 12-13) that includes input elements associated with the pointing device (Fig 6 button side of mouse body 31 includes buttons [keys 4 Fig 3B]), wherein the second grip portion maintains a fixed distance with the base when the first grip portion is moved relative to the base (Figs 6 and 7A-7C col 8 lines 40-61).
It would have been obvious to one of ordinary skill in the art to modify the adjustable pointing device of Wu to include the fixed and adjustable grip portions of Maynard because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the adjustable pointing device of Wu as modified by the fixed and adjustable grip portions of Maynard can yield a predictable result of localized user adjustment to the palm rest. Thus, a person of ordinary skill would have appreciated including in the adjustable pointing device of Wu the ability to use the fixed and adjustable grip portions of Maynard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 13 (Currently Amended), Wu as modified teaches the pointing device of claim 12, wherein a movement of the first grip portion relative to the base (Wu Figs 6(b)->6(c) col 3 lines 49-52 show the sequential operations of angle adjustment of the grip relative to the base in a leftward/ rightward direction) causes a relative movement between a primary toothed element and a secondary toothed element of a gear assembly (Wu Figs 6(b)->6(c) col 3 lines 49-52 show the relative movement between a toothed element arc piece 131/1312 and a toothed element top portion 111/1112 in a leftward/ rightward direction) being the locking mechanism to block the gear assembly while in the locked position (Wu Figs 2, 6(d) releasing the held portion 12 engages the teeth due to return force of elastic element 134 locking the relative positions of the two parts with teeth col 6 lines 7-15).

Regarding Claim 14 (Original), Wu as modified teaches the pointing device of claim 13, wherein the primary toothed element and/or the secondary toothed element is a pinion or a rack (Wu col 4 lines 55-67 Fig 6 arc piece 131/1312 may be considered part of a pinion and top portion 111/1112 a rack).

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent 5870081 A) in view of Maynard, Jr. (U.S. Patent 5260696A, hereinafter “Maynard”) and further in view of Drougge (U.S. Patent Application 20150022451 A1).

Regarding Claim 6 (Original), Wu as modified teaches the pointing device of claim 1. However, Wu as modified appears not to expressly teach wherein the switch is attached to the base and the switch is slidable between a locked position and an unlocked position.
In a similar area of endeavor, Drougge teaches wherein the switch is attached to the base (Fig 5 par 0005 push switch 13a is attached to base 1 comprising upwards stretching part 6 paras 0029, 0032) and the switch is slidable between a locked position and an unlocked position (par 0032 switch 13a is slidable inward within a “sinking” [recess] between locked position fully outward and unlocked position fully inward).
Wu Maynard and Drougge are analogous art as they each pertain to pointing devices. It would have been obvious to a person of ordinary skill in the art to modify the pointing device of Wu/Maynard with the inclusion of the slidable lock switch of Drougge. The motivation would have been in order to provide an input device with a tiltable top part, which can be tilted to the chosen position in order to fit the hand of the user, which also prevents that the top part of the mouse unintentionally changes its positions when being used (Drougge paras 0001, 0003).

Regarding Claim 7 (Original), Wu as modified teaches the pointing device of claim 6, wherein, in the locked position, the switch locks the relative position between the primary toothed element and the secondary toothed element (Drougge par 0032 switch 13a is slidable inward within a “sinking” [recess] between locked position fully outward and unlocked position fully inward) by connecting at least one of the primary toothed element or the secondary toothed element to the base (Drougge par 0032 switch 13a in the locked position fully outward applies a force pushing arm 3 with teeth 4 into connection with the teeth5 of the base 1/6).
Wu Maynard and Drougge are analogous art as they each pertain to pointing devices. It would have been obvious to a person of ordinary skill in the art to modify the pointing device of Wu/Maynard with the inclusion of the slidable lock switch of Drougge. The motivation would have been in order to provide an input device with a tiltable top part, which can be tilted to the chosen position in order to fit the hand of the user, which also prevents that the top part of the mouse unintentionally changes its positions when being used (Drougge paras 0001, 0003).

Regarding Claim 8 (Original), Wu as modified teaches the pointing device of claim 1. However, Wu as modified appears not to expressly teach wherein the switch is located on the base.
Drougge teaches wherein the switch is located on the base (Drougge Fig 5 par 0005 push switch 13a is attached to base 1 comprising upwards stretching part 6 paras 0029, 0032).
Wu Maynard and Drougge are analogous art as they each pertain to pointing devices. It would have been obvious to a person of ordinary skill in the art to modify the pointing device of Wu/Maynard with the inclusion of the slidable lock switch on the device base of Drougge. The motivation would have been in order to provide an input device with a tiltable top part, which can be tilted to the chosen position in order to fit the hand of the user, which also prevents that the top part of the mouse unintentionally changes its positions when being used (Drougge paras 0001, 0003).

Regarding Claim 15 (Original), Wu as modified teaches the pointing device of claim 12. However, Wu as modified appears not to expressly teach wherein the locking mechanism is slidably attached to the base.
Droegge teaches wherein the locking mechanism is slidably attached to the base (Fig 5 par 0005 push switch 13a is attached to base 1 comprising upwards stretching part 6 paras 0029, 0032; par 0032 switch 13a is slidable inward within a “sinking” [recess] between locked position fully outward and unlocked position fully inward).
Wu Maynard and Drougge are analogous art as they each pertain to pointing devices. It would have been obvious to a person of ordinary skill in the art to modify the pointing device of Wu/Maynard with the inclusion of the slidable lock switch on the device base of Drougge. The motivation would have been in order to provide an input device with a tiltable top part, which can be tilted to the chosen position in order to fit the hand of the user, which also prevents that the top part of the mouse unintentionally changes its positions when being used (Drougge paras 0001, 0003).
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624